DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 9 September 2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 September 2019 and 23 October 2019 were filed after the mailing date of the initial disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims recite receiving signals relating to a plurality of social media conversations, detecting that one deviates from a threshold, compares one to trigger criteria and allocates resources in response.  These steps 
This judicial exception is not integrated into a practical application.  The claims recite that a device is configured to perform the steps and that they are done automatically.   The configured device and automatic allocation is recited at a high level of generality and merely automate the otherwise abstract steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.  The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B and does not provide an inventive concept.
Dependent claims 2-12 and 14-19 include all of the limitations of the independent claims and therefore recite the same abstract idea.  The claims merely describe additional decisions, i.e. selections, allocations, and increasing ad placement and frequency; and describe additional evaluations, i.e. comparing feedback to thresholds, and data relating to escalation level criteria and therefore merely narrow the abstract concept established in the independent claims.  Automatically posting, alerting, transmitting, receiving and transmitting, and storing illustrate insignificant extra solution activity in that they set forth data gathering and transmission.  When reconsidered under step 2B these elements are determined to be well-understood, routine and conventional activity in the field.  The specification does not provide any indication that the device is anything other than an off the shelf computer component and the Symantec, TLI and OIP Techs court decisions in MPEP 2106.05d indicate that the mere collection, receipt, and transmission, e.g. through posting or transmitting, over a network are well-understood, routine and conventional functions when claimed in a merely generic manner as they are here. Claims 1-20 are therefore drawn to ineligible subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (US 2014/0143405) in view of Erhart et al. (US 2011/0125550).
As per Claim 1 Pavlidis teaches:
A social media impact analysis (SMIA) computer device comprising at least one processor in communication with at least one memory device, the at least one memory device storing, for each of a plurality of escalation levels, a corresponding trigger criteria and a corresponding resource allocation, each of the corresponding trigger criteria 5including a sales impact range and a content category, said SMIA computer device configured to: 
receive a plurality of tracking signals relating to social media conversations about a product over a time period, each tracking signal of the plurality of tracking signals including at least one topic of social media conversation and correlated to a predicted future 10sales impact on the product (Pavlidis in at least the abstract and [0040, 0060 describes monitoring content and concepts over time and correlations between activity with respect to the concept and sales of products corresponding to the concept may be made and sales predicted for the same, see also Figs. 4-6); 
detect that one of the tracking signals deviates from a threshold tracking signal, wherein the threshold tracking signal is generated from weighted historical values of the one of the tracking signals (Pavlidis in at least [0046, 0054 and 0068], describes evaluating when signals exceed a threshold, intensity expressions can be used to evaluate the trends as is described in at least [0061]); 
compare, in response to the detection, the one of the tracking signals to the 15trigger criteria for the plurality of escalation levels (Pavlidis in at least [0061] describes evaluating trend intensity, various metrics can be used to characterize the intensity, levels of interest can also be established as well as thresholds for level of popularity that can result in an alert that will report the trend, e.g. a trigger criteria); and 
reporting automatically in response to the social media conversations according to the report for a first of the escalation levels in response to determining that (i) the at least one topic of social media conversation of the one of the tracking signals is within the content category of the first escalation level, and (ii) the 20predicted future sales impact of the one of the tracking signals is within the sales impact range of the first escalation level (Pavlidis in at least [0046] describes how in response to detected trends and threshold evaluations reports can be generated that can include representative postings for the attribute or a conversation summary for postings as well as correlations with sales data as is described in at least [0047-0064]).  
		Pavlidis does not explicitly recite allocating resources automatically.  However, Erhart teaches determining customer value from social media and other data sources.  Erhart further teaches:
 allocate resources automatically in response to the social media conversations according to the resource allocation for a first of the escalation levels in response to determining that (i) the at least one topic of social media conversation of the one of the tracking signals is within the content category of the first escalation level, and (ii) the 20predicted future sales impact of the one of the tracking signals is within the sales impact range of the first escalation level (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation).
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to perform an action automatically in response to the evaluation of topics and predicted sales within determined escalation levels to include techniques for 
As per Claim 2 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to the social media conversations according to the resource allocation for the first escalation level by: 
selecting from the at least one memory device a pre-defined response 5corresponding to the at least one topic of the one of tracking signals and the first escalation level; and  WO 2018/187448PCT/US2018/026051 34automatically posting the response to an individual poster directly on a social media platform (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 3 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to the social media conversations according to the resource allocation for the first escalation level by: 
selecting from the at least one memory device a pre-defined response 5corresponding to the at least one topic of the one of tracking signals and the first escalation level; automatically posting the response to an individual poster on a social media platform, wherein the social media platform inhibits automated posting by computer devices; and 10alerting a human operator to complete the automated posting (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 4 Pavlidis in at least [0046] describes how in response to detected trends and threshold evaluations reports can be generated that can include representative postings for the attribute or a conversation summary for postings as well as correlations with sales data as is described in at least [0047-0064]).  Erhart further teaches:
wherein said SMIA computer device is further configured to: 
allocate resources automatically in response to the social media conversations according to the resource allocation for another of the escalation levels in response to 5determining at least one of (i) that the at least one topic of social media conversation of the one of the tracking signals is within the content category of the other of the escalation levels, and (ii) that the predicted future sales impact of the one of the tracking signals is within the sales impact range of the other of the escalation levels (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation).
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to perform an action automatically in response to the evaluation of topics and predicted sales within determined escalation levels to include techniques for providing particular responses/allocating resources because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By enabling automated responses including messages or posts based on the evaluation, the automation eliminates the need for agent involvement in some situations and makes a contact center or other service more efficient and effective (Erhart [0053]).  
As per Claim 5 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to allocate resources in response to the social media conversations according to the resource allocation for the other of the escalation levels by:  
selecting from the at least one memory device a pre-defined suggested statement corresponding to the at least one topic of the one of tracking signals and the other of the escalation levels; and  WO 2018/187448PCT/US2018/026051 35 transmitting the suggested statement to designated decision-making personnel (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 6 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to transmit an alert to the designated decision- making personnel using a communication channel different from the transmission of the suggested statement (Erhart in at least [0041-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent).
.  
As per Claim 7 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to: 
receive approval of a final version of the suggested statement from the designated decision-making personnel; and  5transmit the final version of the statement as a press release to a traditional media outlet (Erhart in at least [0052-0054] describe the dialog system including the core and creator that enables automated responses and determining when things need to be sent to human agents for processing).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 8 Pavlidis further teaches:
wherein the content category stored for the other of the escalation levels comprises content indicating at least one of a significant negative health impact associated with the product and a significant negative impact to a reputation of the product (Pavlidis in at least [0034] describes evaluating categories including taxonomies relating to health and the impact that trends are having on sales as is described in at least [0047]).  
As per Claim 9 Pavlidis does not teach but Erhart further teaches:
wherein said SMIA computer device is further configured to maintain the allocation of resources in response to the social media conversations according to the resource allocation for the other of the escalation levels until a predefined feedback condition is detected in the tracking 5signal (Erhart in at least [0053-0055] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent, [0105] describes comparing information to designated threshold levels).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 10 Pavlidis does not teach but Erhart further teaches:
wherein the predefined feedback condition comprises the one of the tracking signals decreasing below the corresponding threshold tracking signal (Erhart in at least [0053-0055 and 0105] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent and using threshold levels to compare information).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claim 11 Pavlidis in at least [0046] describes how in response to detected trends and threshold evaluations reports can be generated that can include representative postings for the attribute or a conversation summary for postings as 
wherein the other of the escalation levels is a third escalation level, wherein the at least one memory device stores a first sales impact range for the first level, a second sales impact range for a second of the escalation levels, and a third sales impact range for the third escalation level,WO 2018/187448PCT/US2018/026051 36 5wherein the first sales impact range is less than a first limit, the second sales impact range exceeds the first limit and is less than a second limit, and the third sales impact range exceeds the second limit (Erhart in at least [0053-0055 and 0105] describes identifying escalations in occurrences and the trend analysis component can then apply different algorithms, the analysis component can allow for the automatic and structured response to social media requests or messages in response to the evaluation, the response can include sending a message to a human agent and using threshold levels to compare information).
		Erhart is combined based on the reasons and rationale set forth in the rejection of Claim 1 above.  
As per Claims 13-20 the limitations are substantially similar to those set forth in Claims 1-6 and 9 and are therefore rejected based on the same reasons and rationale set forth in the rejection of Claims 1-6 and 9 above.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlidis et al. (US 2014/0143405) in view of Erhart et al. (US 2011/0125550) further in view of Publicover et al. (US 10,546,326).
As per Claim 12 Pavlidis/Erhart teaches in at least [0051-0055] providing standard 
wherein said SMIA computer device is further configured to allocate resources in response to the social media conversations according to the resource allocation for the second escalation level by:  5selecting pre-defined advertisement content from the at least one memory device corresponding to the at least one topic associated with the one of the tracking signals; and increasing advertisement placement distribution and frequency across one or more social media platforms using the advertisement content (Publicover in at least the abstract describes providing advertisements in content that is targeted to a particular user based on analyzed individual and/or group environments as is further described in at least Col. 39:22-33).
		Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to automatically allocate resources based on escalation analysis to include techniques for providing advertisements at different rates based on analysis because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as they did individually.  By enabling ads to be preselected and provided the combination makes a contact center or service more efficient and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huehn et al. (US 2015/0032675) Managing Targeted Social Communications.
Erhart et al. (US 2015/0181039) Escalation Detection and Monitoring.
Gordon (US 9,547,832) Identifying Individual Intentions and Determining Responses to Individual Intentions.
Perkins et al. (US 10,003,560) Method and System for Correlating Social Media Conversations.
Huddleston et al. (US 2018/0293607) Generating Social Signal Vocabularies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623